Title: To James Madison from William P. Gardner, 18 September 1802
From: Gardner, William P.
To: Madison, James


					
						Sir,
						Demerary 18th. September 1802
					
					Four days ago I arrived in this Colony after a passage of forty days from Philadelphia.  I would have 

sail’d from America at an earlier period but it was not in my power to obtain a passage to this place.
					On my Arrival I waited upon Mr. Rousselet the late American Consul, who inform’d me that 

the Governor of this Colony refused to accept him in quality of Consul from the United States for 

Reasons stated in a letter to him of the 28th. October 1800 the principal one of which was that the 

Treaty of the United States with Great Britain made no provision for the Residence of American Consuls 

in their foreign Possessions.  Mr. Rousselet further inform’d me that he has written to the Department 

of State by several Conveyances.
					As I presume the same Reasons exist at present that did then, I wou’d deem it inconsistent 

with the Dignity of the United states to repeat the Application.  I have thought it proper however to 

announce my Arrival to the Governor—a Copy of my Letter to him I herewith enclose.
					The British have still possession of all the Dutch settlements on this Coast.  They are now 

making preperations to evacuate this, as well as their other Conquests in this part of the Globe.  Citizen 

Marteens, the new Governor, appointed under the Batavian Government is expected here in the Course 

of a very short time to take possession of the Colonies of Demerary and Essequebo in the name of the 

States of Holland.
					There are a number of Americans settled here and at Essequeobo and I have the pleasure 

to state to you that my Appointment has afforded them general pleasure.
					They have all expressed a Wish to have an American and not a foreigner to represent their 

Nation.  With sentiments of the highest Respect and Esteem, I have the Honor to be Sir, Your most ob. 

Sert.
					
						Wm. P. Gardner
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
